DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirschner (US 2020/0136629).
In regard to Claim 1:
	Kirschner discloses, in Figure 1, a frequency generator comprising: 
an oscillator (26) configured to generate an output frequency signal (OC 24) according to a frequency control signal (control word 32); and 
a frequency corrector (28) configured to generate the frequency control signal (32) for controlling the output frequency (OC 24) of the oscillator (26) using a reference frequency signal (RC 36), 
wherein, during a count-on period determined according to a first count value (sleep 41, Paragraph 0046) obtained by counting a first frequency signal (f1, Paragraph 0044) which is any one of the output frequency signal of the oscillator and the reference frequency signal (RC, Paragraph 0044), the frequency corrector counts a second frequency signal (f2, Paragraph 0044) which is the other one of the output frequency signal (OC, Paragraph 0043) and the reference frequency signal to generate a second count value (wake 40, Paragraph 0046) and generates the frequency control signal (32) for controlling the output frequency (OC 24) of the oscillator (26) according to the second count value (wake 40; Paragraphs 0049-0050).
In regard to Claim 6:
Kirschner discloses, in Figure 1, the frequency generator of claim 1, wherein, as the output frequency (OC 24) of the oscillator (26) is controlled, each measurement period for counting the first frequency signal (f1, Paragraph 0044) by a setting value (K, Paragraph 0044), the count-on period (sleep 41), and the second count value (wake 40) are varied (Paragraph 0050).
In regard to Claim 15:
Kirschner discloses, in Figure 1, a method of correcting a frequency of a frequency generator, the method comprising: 
a first operation of counting, by a frequency corrector (28), a first frequency signal (f1) which is any one of an output frequency signal (OC 24) of an oscillator (26) and a reference frequency signal (RC 36) and determining a count-on period using any one of count values (sleep 41, Paragraph 0046); 
during the count-on period, a second operation of counting a second frequency signal (f2) which is the other one of the output frequency signal (OC 24) and the reference frequency signal (RC 36) and outputting a second count value (wake 40, Paragraph 0046); 
a third operation of generating a frequency control signal (control word 32) for controlling an output frequency (OC 24) of the oscillator (26) according to the second count value (wake); and 
a fourth operation of repeating the first to third operations to store the generated frequency control signal (control word 32) in a memory (48; Paragraphs 0054-0055) when the output frequency (OC 24) of the oscillator (26) becomes equal to the reference frequency (RC 36).
Allowable Subject Matter
Claims 2-5, 7-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jany et al. (US 2020/0091922); Figure 1
Seo (US 2019/0356320); Figure 1
Jenkins (US 2019/0356324); Figure 17
Dorner (US 2019/0036537); Figure 8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896